Citation Nr: 1008783	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  98-14 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of myocardial infarction with coronary artery 
bypass grafting.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1955 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2003, the Board sought to undertake development on this 
claim without remand, pursuant to regulations in effect at 
that time which were subsequently invalidated.  
Unfortunately, while under the jurisdiction of the Board, the 
Veteran's claims file was lost and has yet to be found.  In 
February 2008, the RO constructed a rebuilt claims file and 
forwarded it to the Board.  In April 2008, and again in April 
2009, the Board remanded this matter to the Appeals 
Management Center (AMC) for further development.  As 
discussed below, the development requested has been completed 
to the extent possible, and this claim is now appropriate for 
appellate review. 

The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

During the rating period on appeal, the Veteran's residuals 
of myocardial infarction have been characterized by normal 
left ventricular function, an ejection fraction of no less 
than 60 percent, no evidence of congestive heart failure, and 
a METs level of 7.2.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation for 
residuals of myocardial infarction with coronary artery 
bypass have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.10, 4.104, Diagnostic Codes 7007, 7017 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

As mentioned above, the Veteran's original claims file was 
lost, so there is little documentation of notice sent to the 
Veteran.  However, a letter was sent to the Veteran in May 
2008 which informed him of what evidence was required to 
substantiate the claims, and of the Veteran's and VA's 
respective duties for obtaining evidence.  The letter 
informed him that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  
It described what the evidence should show, to include how 
the claimed disability affects his employment.  In addition, 
the letter described how VA determines disability ratings and 
effective dates, and included the rating schedule provisions 
which would be used to evaluate the Veteran's disability.

It is acknowledged that the VCAA letter sent to the Veteran 
in May 2008 was not timely, in that it was not sent prior to 
the initial 1998 adjudication of the claim.  However, the 
claim was subsequently re-adjudicated in the August 2008 and 
December 2009 SSOCs.  In addition, the February 1998 rating 
decision and the August 2008 and December 2009 SSOCs 
explained the basis for the RO's action, and the SSOCs 
provided him with additional 60-day periods to submit more 
evidence.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (Court was convinced that the appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
Thus, the Board finds that the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, including the requirements set forth by 
the Court in Dingess and Vasquez-Flores have been satisfied.

As mentioned above, this claim has been remanded by the Board 
twice for additional development.  In April 2008, the Board 
remanded this claim and directed that an attempt be made to 
obtain a copy of the June 2003 VA examination report, which 
was thought to have been misplaced with the Veteran's claims 
file, from the VA San Diego Healthcare System.  If the June 
2003 VA examination report was not available or deemed 
insufficient due to the lengthy period since it was 
conducted, the Veteran was to be scheduled for another VA 
examination.  The June 2003 report was located, and the RO 
continued denial of the claim.  

The Veteran continued his appeal, and in April 2009, the 
Board again remanded the claim for further development, 
finding that the June 2003 VA examination was inadequate 
because the report indicated a treadmill exercise test was to 
be ordered, but there was no indication that such a test was 
completed.  Thus, the Board requested a new VA examination 
that included an assessment of the Veteran's metabolic 
equivalent of tasks (METs) by laboratory determination or by 
estimation by a medical examiner.  In addition, the Board 
directed that an attempt should be made to obtain the 
Veteran's treatment records from the Naval Medical Center 
(NMC) in San Diego from September 2007 to the present.  

Following this Board's remand, the Veteran's treatment 
records from the NMC through September 2009 were obtained.  
Also, a VA examination was conducted in November 2009 which 
included an assessment of the Veteran's METs.  The Board 
recognizes the argument of the Veteran's representative in 
the January 2010 Post-Remand Brief that the VA examination is 
inadequate in that it is not clear from the report whether 
the reported METs reading is current, with no indication of 
the Veteran's current ejection fraction.  However, the Board 
finds that the METs reading is current, because there are no 
prior METs readings which the examiner could have reported.  
Further, the Board finds that a new examination is not 
necessary to determine the Veteran's ejection fraction, as 
there is no evidence of left ventricular dysfunction on 
record, and there is sufficient information in the treatment 
records to make a decision.  Thus, it appears that all 
development requested by the Board in its April 2009 remand 
has been completed to the extent possible, and no additional 
development is required.   

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which is based upon the average impairment of 
earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's disability can be evaluated under 
the Schedule of Ratings for the Cardiovascular System, found 
in 38 C.F.R. § 4.104, under either Diagnostic Code (DC) 7006 
(myocardial infarction) or DC 7017 (coronary artery bypass 
grafting).  Under DCs 7006 and 7017, a 10 percent evaluation 
is warranted when a workload of greater than 7 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope, or 
continuous medication is required.  A 30 percent rating is 
assigned when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
for more than one episode of acute congestive heart failure 
in the past year; or when a workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or when there is a left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is assigned where there is 
chronic congestive heart failure; when a workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or when there is left ventricular dysfunction with 
an ejection fraction of less then 30 percent.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

B.  Facts and Analysis

The Veteran in this case asserts entitlement to an increased 
evaluation for his service-connected residuals of myocardial 
infarction with coronary artery bypass grafting.  He was 
initially awarded service connection for the disability in a 
rating decision which is not part of the reconstructed claims 
file.  A 30 percent evaluation was assigned effective from 
July 1, 1991.  In August 1997, the Veteran filed a request 
for an increased evaluation, which was denied in the February 
1998 rating decision that is the subject of this appeal.  

As described above, the Veteran's disability may be evaluated 
under either DC 7007 or 7017.  The next higher 60 percent 
rating is warranted for more than one episode of acute 
congestive heart failure in the past year; when a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or when 
there is a left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

The Board has reviewed the medical evidence covering the time 
period on appeal, and finds that the criteria for a higher 
evaluation have not been met.  Specifically, the requirements 
for a 60 percent rating have not been demonstrated by the 
evidence. 

In June 2003, the Veteran was afforded a VA examination.  The 
claims file was reviewed, and the examiner noted that the 
Veteran had undergone a coronary artery bypass grafting in 
1990.  He had a history of coronary artery disease, 
hypertension, hyperlipidemia, and chronic renal 
insufficiency.  The Veteran reported that his condition was 
essentially the same as it was since his 1990 bypass, except 
that he had experienced a gradual increase in dyspnea on 
exertion and shortness of breath.  He had no paroxysmal 
nocturnal dyspnea, orthopnea, or lower extremity edema, and 
he had not had any incident of congestive heart failure.  
Indeed, the Veteran reported no interventions since 1990.  He 
could walk a mile without chest pain or shortness of breath; 
however, he noted increased dizziness with exertion.  He also 
complained of fatigue, but there was no frank evidence of 
congestive heart failure.  An echocardiogram was performed in 
March 2001 and showed mid distal and anteroseptal 
hypokinesis.  However, it was noted that he had normal 
function and an ejection fraction of about 60 percent with 
evidence of diastolic dysfunction.  On physical examination, 
he had a normal heart rate and rhythm without any gallups or 
murmurs.  The examiner concluded that there was no evidence 
of congestive heart failure and the 2001 echocardiogram did 
not suggest significant left ventricular dysfunction.  
However, the Veteran did have diastolic dysfunction.  Thus, 
the 

examiner ordered an exercise treadmill test to further 
evaluate the degree of disability.  As noted above, there is 
no indication that the treadmill test was completed.  

In May 2006, the Veteran reported decreased exercise 
tolerance at a visit to the NMC.  The doctor ordered a 
transthoracic echocardiogram, which showed normal left 
ventricular systolic function, mild to moderate mitral 
regurgitation, and mild aortic regurgitation.  Ejection 
fraction was greater than 65 percent.  

In November 2009, the Veteran was afforded another VA 
examination.  It was noted that he was not employed.  The 
claims file was reviewed.  The Veteran denied angina, but 
reported dyspnea, fatigue, and dizziness with exertion.  He 
was able to walk up 7 stair steps and then had to stop.  
However, he was able to rake leaves and do gardening.  He 
walked a quarter of a mile inside the mall, and then became 
tired and had to sit.  He was taking a number of medications 
for diabetes, hypertension, and hyperlipidemia.  There was no 
history of congestive heart failure or additional cardiac 
surgery or angioplasty.  On physical examination, a murmur 
was detected, and an assessment of the Veteran's METs 
revealed results of 7.2 METs.  The examiner further noted the 
echocardiogram done in 2006 that revealed an ejection 
fraction of greater than 65 percent.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an increased rating.  
The evidence does not demonstrate left ventricular 
dysfunction, and the ejection fraction was 60 percent at its 
lowest.  Moreover, there have been no episodes of congestive 
heart failure, and testing showed a METs level of 7.2.  Thus, 
the evidence more nearly approximates the criteria for the 
currently assigned 30 percent rating, and the criteria for 
the next higher 60 percent rating have not been met.  

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected residuals of 
myocardial infarction with coronary artery bypass warrants an 
increased rating on an extra-schedular basis.  The governing 
criteria for the award of an extra-schedular rating call for 
a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In such instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, there is no evidence that the Veteran's disability 
has significantly interfered with his employment.  The Court 
has held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Thus, the evidence does not 
indicate that application of the regular schedular standards 
is rendered impracticable, and referral for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

Entitlement to an increased evaluation for residuals of 
myocardial infarction with coronary artery bypass grafting is 
denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


